Citation Nr: 1131598	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  03-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for skin cancer of the upper lip/face, to include as due to Agent Orange/herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970.  He had service in the Republic of Vietnam from April 1969 to November 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2000 rating decision of VA Regional Office (RO) in New York, New York that declined to reopen the claims of entitlement to service connection for basal cell carcinoma of the upper lip as a result of exposure to herbicides, and service connection for posttraumatic stress disorder (PTSD). 

The Veteran was afforded a hearing in August 2006 before the undersigned Veterans Law Judge sitting at New York, New York.  The transcript is of record.

By RO rating action dated in March 2009, service connection for PTSD was granted.  This matter is no longer for appellate consideration.  By Board decision in June 2009, the claim of entitlement to service connection for lip cancer was reopened.  The issue was remanded for further development.  The case has since been returned to the Board for disposition.


FINDINGS OF FACT

Residuals of basal cell carcinoma of the upper lip/face are attributable to service.


CONCLUSION OF LAW

Residuals of basal cell carcinoma of the upper lip/face were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable decision of the issue on appeal, further assistance is unnecessary to aid the appellant in substantiating the appeal.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and cancer becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Under the provisions of 38 C.F.R. § 3.309(e)(2011), if a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.

Factual Background

Service treatment records reflect no complaints or findings of an upper lip skin problem.  On examination in November 1970 for discharge from active duty, the face, mouth and skin were evaluated as normal. 

VA hospital records dated in October 1988 show that the Veteran was admitted for a lip biopsy that disclosed basal cell carcinoma.  In December 1988, he underwent reconstruction of the upper lip.  It was noted that he was status post several years of basal cell cancer of the upper lip with erosion.  The appellant had additional reconstructive surgery of the upper lip in April 1989. 

The Veteran was afforded a VA examination in July 1989.  It was noted that he had scars about his mouth and had been having reconstructive surgery since removal of cancer of the lower lip in December 1988.  It was reported that had had surgery between 1979 and 1980.  Diagnoses on examination included lip cancer.  The appellant indicated that he had been treated by Dr. T. M. between November 1971 and June 1972 for skin cancer. 

The Veteran was afforded a VA examination in January 1999 for a condition not pertinent to this appeal and related that he had had seven or eight surgeries and reconstructions of the lip and face since 1971.

The appellant presented testimony on personal hearing in August 2006 to the effect that he began to have curious growths/lesions on his skin almost immediately after leaving service.  He stated that he saw a private physician who would freeze them but that they recurred and resulted in his losing his whole upper lip.  He related that his doctors seemed to think that his exposure to Agent Orange likely caused the type of cancer he had.   

VA outpatient clinical records dating from 1996 reflect that the Veteran received continuing follow-up and treatment, including surgery, for recurring basal cell carcinoma of the upper lip/face.  In September 2006, a VA staff physician's assessments included history of recurrent basal cell carcinoma plus melanoma.  It was noted that he had had the problem since 1971 and had been exposed to Agent Orange in service.  The examiner opined that it was at least as likely as not that there was a relationship between the skin cancer and Agent Orange.  

J. K. Sternburg, M.D., wrote in September 2006 that after examination, it was as likely as not that the Veteran's upper lip cancer was the result of exposure to Agent Orange during his service in Vietnam.  He stated that "I have been in practice for over 28 years and have never seen a diagnosis of basal cell carcinoma changed to melanoma because of recurrence as yours has.  This recurrent cancer is likely to be due to Agent Orange which is well-known to cause a variety of skin cancers, especially given the unusual circumstances of your reoccurrence[sic]."

Pursuant to Board remand, the Veteran was afforded a VA dermatology compensation and pension review of the record in October 2009.  Pertinent history was provided to the effect that the Veteran served in Vietnam and was presumed to have had heavy exposure Agent Orange exposure, as well as heavy solar exposure in the tropical sunlight.  He denied any problem with his skin, particularly on the face, during active duty, but stated that within a year of his discharge, he began developing some sort of 'cold sores' on the right neck that began extending over the upper lip and left and right paranasal areas.  The appellant related that he sought treatment from a private surgeon in 1971 who removed a number of the lesions from the face, and was told this was basal cell carcinoma.  He stated that the problem continued from that point  with repeated basal cell development over the right side of his face.  It was reported that he subsequently developed recurrent and out-of-control basal cell carcinomas that threatened to destroy his face, and that this culminated in an inpatient stay of about seven months in 1988 and 1988 where surgery was carried out on the right face.  

The examiner noted that the claims folder was reviewed and that biopsy reports all indicated basal cell carcinoma with no evidence of melanoma.  It was reported that the Veteran's private physician, Dr. Sternberg, had been informed of the clinical events by the Veteran who admitted to mistakenly interchanging the diagnoses of basal cell carcinoma with melanoma.  The examiner stated that this was the basis for Dr. Sternberg's letter that mentioned basal cell carcinoma turning into melanoma, but that the mention of melanoma was completely without basis.  

In offering an opinion, the examiner stated that a critical issue was whether or not the Veteran could provide positive basal cell carcinoma by biopsy reports from his visits to the private surgeon in 1971 and thereafter.  It was noted that in any event, it would seen as likely as not - "i.e., at least a 50-50 probability, in the opinion of this reviewer and examiner that the veteran's large basal cell carcinoma with its attendant disfigurement and problems was present and growing beneath the skin during his active service 1968 through 1970."  The rationale provided was that it was known that all basal cell carcinomas had been growing three to five years before they manifested clinically, and that this "puts the start, or at least the presence, of his basal cell carcinoma of the face firmly in the period of active duty..."  The examiner opined that it was not likely that the Veteran's basal cell carcinoma of the face was secondary to Agent Orange exposure.  The rationale for this was that there was no evidence that Agent Orange was related to basal cell carcinoma. 

The Veteran was afforded VA dermatology examinations in October 2010 wherein history, clinical course and findings relating to basal cell carcinoma of the face were reiterated.

Received in July 2011 were additional VA outpatient records dated in 1988 pertaining to skin symptoms, some of which were reviewed previously.  In one report, it was noted that the appellant had first noticed a lesion of the right upper lip in 1972 that gradually worsened.  In another, it was reported that there was a 16-year history of a lesion of the upper lip.

Legal Analysis

The Veteran served in Vietnam and exposure to Agent Orange/herbicides is presumed.  Certain presumptions are granted for Veterans who were exposed to the herbicide Agent Orange during service in Vietnam.  However, neither basal cell carcinoma nor melanoma is among the conditions for which presumptive service connection is available based on herbicide exposure. See 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include skin cancers (melanoma, basal, and squamous cell). See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November 2, 1999).  However, notwithstanding the above, a veteran may still establish a basis for service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence in this instance contains at least three opinions from different sources who have determined that the Veteran's skin cancer is at least as likely as not related to service.  Although the 2009 VA dermatology examiner took issue with the findings of the appellant's private physician, Dr. Sternberg, and in doing so, the opinion of the VA examiner 2006, who both found that there was melanoma in addition to basal cell carcinoma, and that skin cancer was related to Agent Orange exposure, all concur that the skin disorder is related to service.  However, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board observes that the VA examiner in 2009 reviewed the claims folder and noted that all laboratory results showed basal cell carcinoma with no evidence of melanoma.  He also provided a comprehensive history and clinical picture with a more informed and reasoned articulation as to why basal cell carcinoma was related to service.  While stating that it was not likely that Agent Orange was implicated in the development of the skin cancer, it was opined that incipient basal cell carcinoma was present during active duty.  The Board observes that there is no other opinion in the record that counters the medical statements relating basal cell carcinoma to service.  Furthermore, we find credible and competent his report of when he was first treated.

Therefore, with consideration of the above, the Board finds that the VA medical examiner's opinion in 2009 has more probative weight.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).  Under the circumstances, the Board resolves the benefit of the doubt in favor of the Veteran by finding that residuals of basal cell carcinoma are of service onset for which service connection is warranted.


ORDER

Service connection for residuals of basal cell carcinoma of the upper lip/face is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


